

FIRST ADDENDUM TO
LETTER AGREEMENT
 
This First Addendum to Letter Agreement (“Addendum”) is an addendum to the
Letter Agreement dated June 3, 2005 (“Agreement”) between the Cytomedix, Inc.
(“Company”) and Andrew S. Maslan. Except as specifically set forth below, the
Agreement remains unmodified and upon execution by both parties, this Addendum
incorporates by reference all provisions of the Agreement not expressly modified
or specifically deleted herein.
 
Position: Mr. Maslan shall be employed as Chief Financial Officer. In such
capacity, Mr. Maslan shall report to the Company’s Chief Executive Officer and
shall have such reporting relationships to the Audit Committee and the Board of
Directors as are required by regulations applicable to the Company. He shall
have the powers, responsibilities, restrictions and authorities as are assigned
to him by the Chief Executive Officer or the Board of Directors. Mr. Maslan
shall devote his full working time and efforts to the best of his ability,
experience and talent to the performance of services, duties and
responsibilities as the Company’s Chief Financial Officer.
 
Employment at Will: Mr. Maslan’s employment shall not be for any specific term
and may be terminated by the Company at any time with or without “cause” as such
term is defined in Exhibit B to the Agreement. If the Company, in its sole
initiative and discretion, terminates Mr. Maslan’s employment without cause,
Mr. Maslan shall be entitled to a six month severance package as follows: For a
period of six months, Mr. Maslan will continue to receive his annual base salary
and all other benefits on the same terms and schedules as existed immediately
prior to his termination and for which he could continue to be eligible during
that period, based on the governing terms and conditions of the benefits. .
Options awarded will continue to vest during the six month period in accordance
with applicable vesting schedules. Should Mr. Maslan wish to terminate his
employment, he shall give the Company sixty days notice.
 
Salary and Benefits: Mr. Maslan shall receive a base salary of $155,000
beginning on July 1, 2006. This annual base salary is subject to annual review
by the Compensation Committee for recommended potential increase each year. Any
increase in base salary shall constitute base salary under the Agreement.
 
Stock Options: Upon recommendation by the Compensation Committee and approval by
the Board of Directors, Mr. Maslan shall receive additional options under the
Company’s Long Term Incentive Plan to purchase 50,000 shares of the Company’s
common stock at an exercise price equal to the closing sale price of the common
stock on the date the Board of Directors approves the award. The options shall
vest as follows:


         
                  
Number of Options
     
Vesting Date
                   
           
16,667
 
Twelve months from the date the Board of Directors approves the award.
   
16,667
 
Twenty-four months from the date the Board of Directors approves the award.
   
16,666
 
Thirty-six months from the date the Board of Directors approves the award.
 

 
Notwithstanding the above, the options shall vest immediately upon the
termination of Mr. Maslan’s employment in connection with a change in control as
such terms are defined in Exhibit B to the Agreement.
 
The other terms and conditions of the options shall be governed by the terms of
a stock option award agreement in form substantially similar to that presently
used by the Company.
 
Annual Bonus: Mr. Maslan shall be eligible for an annual target bonus of
twenty-five percent (25%) of his earned salary, which may be payable in the form
of cash, or by mutual agreement, in the form of stock options or a combination
thereof. The annual bonus shall be contingent upon Mr. Maslan’s satisfaction of
mutually agreed upon performance criteria and may be larger or smaller depending
upon his performance. Any awards pursuant to an annual bonus plan shall be
governed by the terms and conditions contained in the grant notice and stock
option agreement issued to you by the Company.
 
Acceptance: By their signature below, the Company and Mr. Maslan agree that the
Agreement, including Exhibits A and B, as modified by this Addendum, shall be
binding upon and inure to the benefit of Mr. Maslan’s heirs and representatives
and the assigns and successors of the Company, but neither the Agreement as
modified by this Addendum, nor any rights or obligations hereunder shall be
assignable or otherwise subject to hypothecation by Mr. Maslan or by the
Company, except that the Company may assign the Agreement to any successor
(whether by merger, purchase or otherwise) to the stock, assets or business(es)
of the Company.
 

--------------------------------------------------------------------------------


 
EXECUTED AS OF October 4, 2006.
 

 
CYTOMEDIX, INC.
       
By: 
/s/ Kshitij Mohan
   
Kshitij Mohan, Ph.D.
Chief Executive Officer
           
By: 
/s/ Andrew S. Maslan
   
Mr. Andrew S. Maslan

 

